Case: 16-51166      Document: 00514121983         Page: 1    Date Filed: 08/18/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 16-51166
                                 Conference Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                          August 18, 2017
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

ELIAS MEJIA, also known as Elias Rallas-Mejia, also known as Francisco
Coronel-Deniz, also known as Miguel Mejia Vasquez, also known as Elais M.
Rayas, also known as Antonio Vasquez-Mejia, also known as Elias Reyes
Mejia, also known as Jose Barajas, also known as Antonio Rayas Mejia, also
known as Miguel Vasquez-Vasquez, also known as Elias Antonio Mejia-Rayas,
also known as Elias Rayas Mejia, also known as Antonio Mejia-Rayas, also
known as Elias Rayas-Mejia, also known as Miguel Vasquez-Mejia,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 5:14-CR-961-1


Before JOLLY, HIGGINBOTHAM, and ELROD, Circuit Judges.
PER CURIAM: *
       The Federal Public Defender appointed to represent Elias Mejia has
moved for leave to withdraw and has filed a brief in accordance with Anders v.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-51166    Document: 00514121983    Page: 2   Date Filed: 08/18/2017


                                No. 16-51166

California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th
Cir. 2011). Mejia has not filed a response. We have reviewed counsel’s brief
and the relevant portions of the record reflected therein. We concur with
counsel’s assessment that the appeal presents no nonfrivolous issue for
appellate review.    Accordingly, counsel’s motion for leave to withdraw is
GRANTED, counsel is excused from further responsibilities herein, and the
APPEAL IS DISMISSED. See 5TH CIR. R. 42.2.




                                      2